MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 2 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2014, the cause upon appeal to
revise or reverse your judgment between

In the Estate of Maria F. Hernandez, Deceased, Appellant

V.



No. 04-14-00046-CV and Tr. Ct. No. 2013-PC-1030

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellees Adolfo Hernandez
and Mary Frances Flores recover their costs of appeal from appellants Abel
Hernandez and Josefa Zatarain Flournoy.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 19, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00046-CV

                           In the Estate of Maria F. Hernandez, Deceased

                                                      v.



              (NO. 2013-PC-1030 IN PROBATE COURT NO 2 OF BEXAR COUNTY)


TYPE OF FEE                   CHARGES        PAID          BY
COPIES                            $108.00    PAID          SAKS
COPIES                            $100.50    PAID          SAKS
MOTION FEE                          $10.00   E-PAID        SHANNON DUNN
REPORTER'S RECORD                $1,934.00   PAID          MS. ZATARAIN-FLOURNOY
MOTION FEE                          $10.00   PAID          ABEL HERNANDEZ
MOTION FEE                          $10.00   PAID          ABEL HERNANDEZ
MOTION FEE                          $10.00   PAID          ABEL HERNANDEZ
COPIES                              $29.50   PAID          ABEL HERNANDEZ
REPORTER'S RECORD                   $50.00   PAID          JOSEFA ZATARAIN FLOURNOY
COPIES                               $1.00   PAID          ABEL HERNANDEZ
MOTION FEE                          $10.00   PAID          ABEL HERNANDEZ
REPORTER'S RECORD                 $326.50    PAID          JOSEFA ZATARAIN FLOURNOY
MOTION FEE                          $10.00   PAID          ABEL HERNANDEZ
INDIGENT                            $25.00   PAID          JOSEFA H ZATARIN
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          JOSEFA H ZATARIN
FILING                            $100.00    PAID          JOSEFA V. ZATARAIN
STATEWIDE EFILING FEE              $20.00    PAID          JOSEFA H ZATARIN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 19, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853